

Exhibit 10.3




CERTAIN CONFIDENTIAL INFORMATION IDENTIFIED IN THIS DOCUMENT, MARKED BY [**],
HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.












FIRST AMENDMENT TO AMENDED AND RESTATED DISTRIBUTION,
DEVELOPMENT, COMMERCIALIZATION & SUPPLY AGREEMENT


This FIRST AMENDMENT TO AMENDED AND RESTATED DISTRIBUTION, DEVELOPMENT,
COMMERCIALIZATION & SUPPLY AGREEMENT (this “Amendment”), is entered into and
effective as of February 19, 2020 (the “Amendment Effective Date”), by and
between US WorldMeds, LLC, a Delaware limited liability company with its
principle place of business at 4441 Springdale Road, Louisville, KY 40241
(“USWM”), and Britannia Pharmaceuticals Limited, whose registered office is at
Park View House, 65, London Road, Newbury, Berkshire RG14 1JN (“BPL” or
“Britannia”). Each of USWM and BPL may be referred to individually herein as a
“Party” and, collectively, as the “Parties.”


RECITALS


WHEREAS, USWM and BPL entered into that certain Amended and Restated
Distribution, Development, Commercialization & Supply Agreement dated January
15, 2016 (the “Existing Agreement”);


WHEREAS, the Parties desire to amend the Existing Agreement to modify (i) the
“Field of Use” definition therein and (ii) certain supply matters as set forth
herein; and


WHEREAS, pursuant to Section 24.9 of the Existing Agreement, the amendment
proposed by the Parties must be made in writing and agreed by an authorized
representative of each Party.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Parties hereto, intending to be legally bound,
hereby agree as follows:


1.Definitions. Capitalized terms used and not defined in this Amendment have the
respective meanings assigned to them in the Existing Agreement.
2.Amendment to the Existing Agreement. As of the Amendment Effective Date, the
Existing Agreement is hereby amended as follows:
(a)The defined term “Field of Use” in Section 1.1 is deleted in its entirety and
replaced with the following:
““Field of Use” means (i) the treatment of Parkinson’s Disease [**] of any [**],
and (ii) the treatment of off episodes in advanced Parkinson’s Disease [**] of
any [**].”




[**] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

--------------------------------------------------------------------------------



(b)Section 11.1 is deleted in its entirety and replaced with the following:
“The Parties acknowledge and agree that BPL has the primary right (but not the
obligation) to supply Products under this Agreement. Subject to Clause 11.2 and
provided BPL has agreed or elected to supply the same, for the Initial Term and
thereafter until such time as USWM loses its exclusivity to Joint IP under
Clauses 4.6.1, 4.6.2 or 4.6.3, unless either Party has terminated this Agreement
in accordance with its terms, USWM shall purchase all of its requirements of:
(i) the Apokyn [**] Pen Product; (ii) the [**]; (iii) Peripherals (or any
replacement peripherals where any agreed supplier resolves no longer to supply
the same to BPL for the Territory) and (iv) any other Product arising from any
Joint New Development, exclusively from BPL, and BPL shall use commercially
reasonable efforts to supply same to USWM, on the terms and conditions provided
herein. If BPL elects not to supply any Product, then the payments due to BPL
hereunder for such Product shall be determined in accordance with Clause 13.2.1.
Where BPL is supplying, payments shall be calculated in accordance with Clause
12.


The Parties acknowledge that as of the Amendment Effective Date, BPL has
delegated responsibility for the final packaging of the Apokyn [**] Pen Product
to USWM. Notwithstanding anything in this Agreement to the contrary, the Parties
agree that such delegation of the final packaging responsibilities of the Apokyn
[**] Pen Product to USWM shall not, for purposes of this Agreement, be deemed to
represent that BPL is not supplying Product. BPL reserves its primary right (but
not its obligation) to assume final packaging responsibilities for any Product,
including the Apokyn [**] Pen Product, Joint New Developments (including [**]
containing the [**] (e.g., the [**])), and the [**]. For purposes of clarity, in
the event BPL elects to assume final packaging responsibility for any Product,
such final packaging responsibilities shall be deemed a supply activity and the
Parties’ rights and obligations with respect to the same shall be as otherwise
set forth in this Clause 11.”


(c)Section 11.15.2 is deleted in its entirety and replaced with the following:
“[Intentionally Omitted.]”


3.Governing Law. This Amendment is governed by, and construed in accordance
with, the laws of New York.
4.Counterparts. This Amendment may be executed simultaneously in three
counterparts, each of which shall be deemed an original and both of which,
together, constitute a single agreement.




Page 2 of 3


[**] = CERTAIN CONFIDENTIAL INFORMATION OMITTED


37153963.2 08/14/2020


--------------------------------------------------------------------------------



1.Effectiveness and Entire Agreement. This Amendment is effective as of the
Amendment Effective Date. Except as expressly provided in this Amendment, all of
the terms and provisions of the Existing Agreement are and will remain in full
force and effect and are hereby ratified and confirmed by the Parties. Without
limiting the generality of the foregoing, the amendments contained herein will
not be construed as an amendment to or waiver of any other provision of the
Existing Agreement or as a waiver of or consent to any further or future action
on the part of either Party that would require the waiver or consent of the
other Party. On and after the Amendment Effective Date, each reference in the
Existing Agreement to “this Agreement,” “the Agreement,” ‘‘hereunder,” “hereof,”
“herein” or words of like import will mean and be a reference to the Existing
Agreement as amended by this Amendment. This Amendment constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their
duly authorized representatives.





Britannia Pharmaceuticals Limited
US WorldMeds, LLC


By: /s/ [**]__________
Name: [**]
Title: Managing Director
Date: February 19, 2020


By: /s/ [**]_______________
Name: [**]
Title: CEO
Date: February 19, 2020



Page 3 of 3


[**] = CERTAIN CONFIDENTIAL INFORMATION OMITTED


37153963.2 08/14/2020